Dismiss and Opinion Filed January 31, 2014




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00138-CV

                            ALHAKEEM MUHAMMED, Appellant
                                         V.
                             LONE STAR GAS LOFTS, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06721-A

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                  Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. By letter dated June 13, 2103, we informed

appellant that the County Clerk notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




130138F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

ALHAKEEM MUHAMMED, Appellant                    On Appeal from the County Court at Law
                                                No. 1, Dallas County, Texas
No. 05-13-00138-CV       V.                     Trial Court Cause No. CC-12-06721-A.
                                                Opinion delivered by Chief Justice Wright.
LONE STAR GAS LOFTS, Appellee                   Justices Lang-Miers and Brown
                                                participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee LONE STAR GAS LOFTS recover its costs of this appeal
from appellant ALHAKEEM MUHAMMED.


Judgment entered January 31, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–